Exhibit 10.1

Employment Agreement

This Employment Agreement (the “Agreement”), effective as of January 6, 2017
(the “Effective Date”), is between Bruce A. Williamson (“Executive”) and
Southcross Energy Partners GP, LLC, a Delaware limited liability company
(together with any of its subsidiaries and affiliates as may employ Executive
from time to time, and any successor(s) thereto, “Company”).

RECITALS

A. Company desires to employ Executive by engaging Executive to perform services
under the terms of this Agreement.

B. Executive desires to provide services to Company under the terms of this
Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below the parties agree as follows:

1. Certain Definitions.

 

  (a) “AAA” has the meaning set forth in Section 19.

 

  (b) “Affiliate” means, with respect to any Person, any other Person directly
or indirectly controlling, controlled by, or under common control with, such
Person where “control” shall have the meaning given such term under Rule 405 of
the Securities Act of 1933, as amended from time to time.

 

  (c) “Agreement” has the meaning set forth in the preamble.

 

  (d) “Annual Base Salary” has the meaning set forth in Section 3(a).

 

  (e) “Board” means the Board of Directors of Company or any successor governing
body (excluding Executive if he is then serving on the Board of Directors of
Company or any successor governing body).

 

  (f) “B Plan” means the Class B Unit Plan dated as of July 19, 2016 of
Southcross Holdings LP, a Delaware limited partnership and Affiliate of the
Company, as amended from time to time.

 

  (g)

Company shall have “Cause” to terminate Executive’s employment hereunder upon:
(i) Executive’s willful failure to satisfactorily perform Executive’s lawful and
reasonable material duties (other than any such failure resulting from
Executive’s Disability) or to devote Executive’s full time and effort to
Executive’s position hereunder; (ii) Executive’s material violation of any
material Company policy that remains unremedied after reasonable notice to cure
the



--------------------------------------------------------------------------------

  violation; (iii) Executive’s failure to follow lawful and reasonable
directives from the Board, (iv) Executive’s gross negligence or material
misconduct; (v) Executive’s commission at any time of any material act of fraud,
embezzlement, misappropriation, material misconduct, conversion of assets of
Company or breach of fiduciary duty against Company (or any predecessor thereto
or successor thereof); or (vi) felony conviction of Executive (other than a
traffic violation which does not result in serious bodily injury or death).
Notwithstanding the foregoing, no act or omission shall constitute Cause unless
Company provides to Executive (x) written notice clearly and fully describing
the particular acts or omissions which Company reasonably believes in good faith
constitute Cause, (y) an opportunity, during the thirty (30) days following
Executive’s receipt of such notice, to meet in person with Company to explain or
defend the alleged acts or omissions relied upon by Company and, to the extent
practicable and curable, to cure such acts or omissions, and (z) a copy of the
resolution duly adopted by Company finding that, in the good faith opinion of
Company, Executive committed the alleged acts or omissions and that they
constitute grounds for Cause hereunder. Executive shall have the right to
contest a determination of Cause by requesting arbitration in accordance with
the terms of Section 19 hereof.

 

  (h) “Change in Control” means: (i) any “person” or “group” within the meaning
of Sections 13(d) and 14(d)(2) of the Exchange Act, other than Company, EIG BBTS
Holdings, LLC, TW Southcross Aggregator LP or Southcross Holdings LP or any of
their respective Affiliates (as determined immediately prior to such event),
shall become the beneficial owners, by way of merger, acquisition,
consolidation, recapitalization, reorganization or otherwise, of fifty percent
(50%) or more of the combined voting power of the equity interests in Company or
the Partnership; (ii) the limited partners of the Partnership approve, in one or
a series of transactions, a plan of complete liquidation of the Partnership,
(iii) the sale or other disposition by Company or the Partnership of all or
substantially all of its assets in one or more transactions to any Person other
than Company, the Partnership, EIG BBTS Holdings, LLC, TW Southcross Aggregator
LP or Southcross Holdings LP or any of their respective Affiliates; or (iv) a
transaction resulting in a Person other than Company, EIG BBTS Holdings, LLC, TW
Southcross Aggregator LP or Southcross Holdings LP or any of their respective
Affiliates (as determined immediately prior to such event) being the sole
general partner of the Partnership.

 

  (i) “Code” means the Internal Revenue Code of 1986, as amended.

 

  (j) “Company” has the meaning set forth in the preamble, except as otherwise
provided in Section 7(j).

 

  (k) “Compensation Committee” means the Compensation Committee of the Board, or
if no such committee exists, the Board.

 

2



--------------------------------------------------------------------------------

  (l) “Date of Termination” means (i) if Executive’s employment is terminated
due to Executive’s death, the date of Executive’s death; (ii) if Executive’s
employment is terminated due to Executive’s Disability, the date determined
pursuant to Section 4(a)(ii); (iii) if Executive’s employment is terminated
pursuant to Section 4(a)(iii)-(vi) either the date indicated in the Notice of
Termination or the date specified by Company pursuant to Section 4(b), whichever
is earlier; or (iv) if Executive’s employment is terminated pursuant to
Section 4(a)(vii)-(viii), the date immediately following the expiration of the
then-current Term.

 

  (m) “Disability” means Executive’s inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or that can be expected to
last for a continuous period of not less than 12 months as determined by a
physician jointly selected by Company and Executive.

 

  (n) “Effective Date” has the meaning set forth in the preamble.

 

  (o) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

  (p) “Executive” has the meaning set forth in the preamble.

 

  (q) “Extension Term” has the meaning set forth in Section 2(b).

 

  (r) “First Payment Date” has the meaning set forth in Section 5(b)(ii).

 

  (s) Executive shall have “Good Reason” to terminate Executive’s employment
hereunder within 90 days after the occurrence of one or more of the following
conditions without Executive’s written consent: (i) Executive is removed from
the office of Chief Executive Officer of the Company or as a member of the
Board; (ii) a material diminution in Executive’s Annual Base Salary, as
described herein; or (iii) a change in the geographic location at which
Executive must perform Executive’s services hereunder to a location more than 50
miles from Dallas or Houston, Texas; and which, in the case of any of the
foregoing, continues beyond 30 days after Executive has provided Company written
notice that Executive believes in good faith that such condition giving rise to
such claim of Good Reason has occurred.

 

  (t) “Initial Term” has the meaning set forth in Section 2(b).

 

  (u) “Installment Payments” has the meaning set forth in Section 5(b)(ii).

 

  (v) “Letter Agreement” means that certain letter Agreement dated as of
July 14, 2016 between Southcross Holdings GP LLC and Executive.

 

  (w) “Notice of Termination” has the meaning set forth in Section 4(b).

 

  (x) “Partnership” means Southcross Energy Partners, L.P., a Delaware limited
partnership.

 

3



--------------------------------------------------------------------------------

  (y) “Person” means any individual, natural person, corporation (including any
non-profit corporation), general partnership, limited partnership, limited
liability partnership, joint venture, estate, trust, company (including any
company limited by shares, limited liability company or joint stock company),
incorporated or unincorporated association, governmental authority, firm,
society or other enterprise, organization or other entity of any nature.

 

  (z) “Proprietary Information” has the meaning set forth in Section 7(d).

 

  (aa) “PTO” has the meaning set forth in Section 3(c).

 

  (bb) “Release” has the meaning set forth in Section 5(b)(ii).

 

  (cc) “Restricted Period” means the period from the Effective Date through the
first anniversary of the Date of Termination.

 

  (dd) “Section 409A” means Section 409A of the Code and the Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Effective Date.

 

  (ee) “Severance Payment” has the meaning set forth in Section 5(b)(i).

 

  (ff) “Severance Period” means: if Executive’s employment shall be terminated
by Company without Cause pursuant to Section 4(a)(iv) or by Executive’s
resignation for Good Reason pursuant to Section 4(a)(v), the period beginning on
the Date of Termination and ending on the last day of the Term.

 

  (gg) “Term” has the meaning set forth in Section 2(b).

2. Employment.

(a) General. Company shall employ Executive and Executive shall remain in the
employ of Company, for the period set forth in Section 2(b), in the position set
forth in Section 2(c), and upon the other terms and conditions herein provided.

(b) Term of Employment. The initial term of employment under this Agreement (the
“Initial Term”) shall be for the period beginning on the Effective Date and
ending on the first anniversary of the Effective Date, unless earlier terminated
as provided in Section 4. The Initial Term shall automatically be extended for
successive one year periods (each, an “Extension Term” and, collectively with
the Initial Term, the “Term”), unless either party gives written notice of
non-extension to the other no later than 60 days prior to the expiration of the
then-applicable Term.

(c) Position and Duties. During the Term, Executive: (i) shall serve as Chief
Executive Officer of Company and also as Chairman of the Board of Southcross
Holdings GP LLC, with responsibilities, duties and authority customary for such
positions, subject to the reasonable and lawful direction by the Board with
respect to his role as Chief Executive Officer

 

4



--------------------------------------------------------------------------------

of the Company; (ii) shall report directly to the Board with respect to his role
as Chief Executive Officer of the Company; (iii) shall devote substantially all
Executive’s working time and efforts to the business and affairs of Company and
its subsidiaries and to the business and affairs of Southcross Holdings LP,
provided that Executive may (1) serve on corporate, civic, charitable, industry
or professional association boards or committees, subject to the Board’s prior
written consent in the case of any such board or committee that relates directly
or indirectly to the business of Company or its subsidiaries (which consent
shall not unreasonably be withheld), (2) deliver lectures, fulfill speaking
engagements or teach at educational institutions and (3) manage his personal
investments, so long as none of such activities meaningfully interferes with the
performance of Executive’s duties and responsibilities hereunder, or involves a
conflict of interest with Executive’s duties or responsibilities hereunder or a
breach of the covenants contained in Section 7; and (4) agrees to observe and
comply with Company’s material rules and policies as adopted by Company from
time to time, which have been made available to Executive. Executive shall be
based in Houston, Texas and shall travel to Dallas, Texas and such other
locations as required to execute his duties and responsibilities.

3. Compensation and Related Matters.

(a) Annual Base Salary; Bonus. During the Term, Executive shall receive a base
salary equal to $1,000,000 per annum, inclusive of Executive serving the
role/duties of Chairman of the Board of the Company (the “Annual Base Salary”).
The Base Salary shall be paid in accordance with the customary payroll practices
of Company. During the Term, Executive shall not be entitled to any annual
incentive bonus.

(b) Benefits. Subject to the last sentence of Section 3(a), Executive shall be
eligible to participate in all benefit plans, programs and other similar
arrangements of the Company that may be offered to its executives as a group,
subject to any applicable eligibility and waiting periods and his election to
participate or enroll.

(c) Vacation; Paid Time Off; Holidays. During the Term, Executive shall be
entitled to five weeks of paid time off (“PTO”) each full calendar year. Any PTO
shall be taken at the reasonable and mutual convenience of Company and
Executive. Holidays shall be provided in accordance with Company policy, as in
effect from time to time.

(d) Business Expenses. During the Term, Company shall reimburse Executive for
all reasonable travel and other business expenses incurred by Executive in the
performance of Executive’s duties to Company in accordance with Company’s
applicable expense reimbursement policies and procedures. The Company shall
promptly reimburse Executive for the reasonable legal fees and expenses incurred
in connection with negotiating this Agreement, and the other agreements related
to his employment, and in assisting the Company in ensuring that Executive
understands his obligations and covenants hereunder.

(e) Additional Reimbursements. During the Term, Company shall reimburse
Executive for (i) reasonable monthly payments for initiation fees and monthly
dues incurred by Executive for any membership at country club(s) which have
reciprocity in Dallas, Texas, (ii) up to $10,000 per annum for tax preparation,
estate planning and advice in connection therewith by an accountant selected by
Executive, and (iii) up to $6,000 per annum for an annual physical examination
by a physician selected by Executive.

 

5



--------------------------------------------------------------------------------

4. Termination. Executive’s employment hereunder may be terminated by Company or
Executive, as applicable, without any breach of this Agreement only under the
following circumstances:

(a) Circumstances.

(i) Death. Executive’s employment hereunder shall terminate upon Executive’s
death.

(ii) Disability. If Executive incurs a Disability, Company may give Executive
written notice of its intention to terminate Executive’s employment. In that
event, Executive’s employment with Company shall terminate, effective on the
later of 30 days after receipt of such notice by Executive or the date specified
in such notice; provided that within the 30-day period following receipt of such
notice, Executive shall not have returned to full-time performance of
Executive’s duties hereunder.

(iii) Termination for Cause. Company may terminate Executive’s employment for
Cause.

(iv) Termination without Cause. Company may terminate Executive’s employment
without Cause.

(v) Resignation for Good Reason. Executive may resign from Executive’s
employment for Good Reason.

(vi) Resignation without Good Reason. Executive may resign from Executive’s
employment without Good Reason.

(vii) Non-Extension of Term by Company. Company may give notice of non-extension
to Executive pursuant to Section 2(b). For the avoidance of doubt, non-extension
of the Term by Company shall not constitute termination by Company without
Cause.

(viii) Non-Extension of Term by Executive. Executive may give notice of
non-extension to Company pursuant to Section 2(b). For the avoidance of doubt,
non-extension of the Term by Executive shall not constitute resignation for Good
Reason.

(b) Notice of Termination. Any termination of Executive’s employment by Company
or by Executive under this Section 4 (other than a termination pursuant to
Section 4(a)(i) above) shall be communicated by a written notice to the other
party: (i) indicating the specific termination provision in this Agreement
relied upon, (ii) except with respect to a termination pursuant to Sections
4(a)(iv), (vi), (vii) or (viii)), setting forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated, and (iii) specifying a Date of
Termination which, if submitted by Executive (or, in the case of a termination
described in Section 4(a)(ii), by Company), shall be at least 30 days following
the date of such notice (a “Notice of Termination”); provided, however,

 

6



--------------------------------------------------------------------------------

that a Notice of Termination delivered by Company pursuant to Section 4(a)(ii)
shall not be required to specify a Date of Termination, in which case the Date
of Termination shall be determined pursuant to Section 4(a)(ii); and provided,
further, that if Executive delivers a Notice of Termination (other than a notice
of non-extension under Section 4(a)(viii) above) to Company, Company may, in its
sole discretion, accelerate the Date of Termination to any date that occurs
following the date of Company’s receipt of such Notice of Termination (even if
such date is prior to the date specified in such Notice of Termination). A
Notice of Termination submitted by Company may provide for a Date of Termination
on the date Executive receives the Notice of Termination, or any date thereafter
elected by Company in its sole discretion. The failure by Company or Executive
to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Cause or Good Reason shall not waive any right of
Company or Executive hereunder or preclude Company or Executive from asserting
such fact or circumstance in enforcing Company’s or Executive’s rights
hereunder.

5. Company Obligations Upon Termination of Employment.

(a) In General. Upon a termination of Executive’s employment for any reason,
Executive (or Executive’s estate) shall be entitled to receive: (i) any portion
of Executive’s Annual Base Salary through the Date of Termination not
theretofore paid, (ii) any expenses owed to Executive under Section 3(d), or
(e), and (iii) any accrued and unused PTO owed to Executive pursuant to
Section 3(c) Except as otherwise set forth in Section 5(b) below, the payments
described in this Section 5(a) shall be the only payments and benefits payable
in the event of Executive’s termination of employment for any reason.

(b) Severance Payment.

(i) If Executive’s employment shall be terminated by Company without Cause
pursuant to Section 4(a)(iv) or by Executive’s resignation for Good Reason
pursuant to Section 4(a)(v), then, in addition to the payments and benefits
described in Section 5(a) above, Company shall, during the Severance Period, pay
to Executive (the “Severance Payment”) the remainder, if any of the Annual Base
Salary for the then current Term (for the avoidance of doubt, no Severance
Payment is owed if Executive’s employment is terminated for Cause, by Executive
without Good Reason or due to the nonrenewal of the Term); provided, however, if
such termination by the Company without Cause pursuant to Section 4(a)(iv) or by
Executive’s resignation for Good Reason pursuant to Section 4(a)(v) occurs
following a Change in Control, then the Severance Payment shall be the Annual
Base Salary for the Restricted Period.

(ii) The Severance Payment shall be in lieu of notice or any other severance
benefits to which Executive might otherwise be entitled. Notwithstanding
anything herein to the contrary, (A) no portion of the Severance Payment shall
be paid unless, on or prior to the 60th day following the Date of Termination,
Executive timely executes a general waiver and release of claims agreement in
the form attached to this Agreement with only such changes as are needed to
reflect the actual Severance Payment (and any other severance arrangements) or
which outside counsel to the Company opines are required to comply with then
applicable law (the “Release”), which Release shall not have been revoked by
Executive and all applicable revocations periods shall have expired, and (B)

 

7



--------------------------------------------------------------------------------

as of the first date on which Executive violates any covenant contained in
Section 7, any remaining unpaid portion of the Severance Payment shall thereupon
be forfeited. Subject to the provisions of Section 9, the Severance Payment
shall be paid in a lump sum, at the same time and in the same manner as the
Annual Base Salary would have been paid no later than the 60th day following the
Date of Termination, in accordance with Company’s normal payroll practices in
effect on the Date of Termination.

(c) Provisions of this Section 5 shall supersede in their entirety any severance
payment provisions in any severance plan, policy, program or other arrangement
maintained by Company and any of its Affiliates, including the Letter Agreement.

6. Equity Awards. Executive shall be awarded 12,500 B Units under the B Plan on
the Effective Date. Notwithstanding anything to the contrary in this Agreement
or any other agreement, all vesting and payment terms relating to equity awards
granted to Executive under the B Plan and held by Executive as of immediately
prior to a Change in Control, shall be determined pursuant to the terms and
provisions of the B Plan and any award agreement relating thereto.

7. Restrictive Covenants.

(a) In consideration of the promise of Company to provide Executive with
Proprietary Information (as defined below), Executive shall not, at any time
during the Restricted Period, directly or indirectly engage in, have any equity
interest in, or manage or operate any person, firm, corporation, partnership,
business or entity (whether as director (excluding any directorship consented to
by the Board in accordance with Section 2(c)), officer, employee, agent,
representative, partner, security holder, consultant or otherwise) that engages
in (either directly or through any subsidiary or Affiliate thereof) any business
or activity (i) relating to midstream assets (including, without limitation, the
gathering, processing and transportation of natural gas and the transportation
and storage of refined products other than natural gas) in any county in the
State of Texas that is within any of District 1, 2, 3 or 4 of the Oil & Gas
Division of the Railroad Commission of Texas, which competes with the business
of Company or any entity owned by Company, or (ii) which Company or any of its
Affiliates has taken active steps to engage in or acquire. Notwithstanding the
foregoing, Executive shall be permitted to acquire a passive stock or equity
interest in such a business; provided that such stock or other equity interest
acquired is not more than two percent of the outstanding interest in such
business.

(b) Executive shall not, at any time during the Restricted Period, directly or
indirectly, either for himself or on behalf of any other entity, (i) recruit or
otherwise solicit or induce any employee, customer, subscriber or supplier of
Company to terminate its employment or arrangement with Company, or otherwise
change its relationship with Company, or (ii) hire, or cause to be hired, any
person who was employed by Company at any time during the 3-month period
immediately prior to the date of hire of such person or who thereafter becomes
employed by Company (but Executive may hire any person who was employed, but
whose employment has been terminated, by Company).

 

8



--------------------------------------------------------------------------------

(c) Provisions contained in Sections 7(a) and (b) may be altered and/or waived
to be made less restrictive on Executive with the prior written consent of the
Board or the Compensation Committee.

(d) During the Term, in connection with Executive’s employment with Company,
Company promises to provide Executive with Proprietary Information in support of
Executive’s employment duties. Except as Executive reasonably and in good faith
determines to be required in the faithful performance of Executive’s duties
hereunder or in accordance with Section 7(f), Executive shall, during the Term
and after the Date of Termination, maintain in confidence and shall not directly
or indirectly, use, disseminate, disclose or publish, or use for Executive’s
benefit or the benefit of any person, firm, corporation or other entity, any
confidential or proprietary information or trade secrets of or relating to
Company, including, without limitation, information with respect to Company’s
operations, processes, protocols, products, inventions, business practices,
finances, principals, vendors, suppliers, customers, potential customers,
marketing methods, costs, prices, contractual relationships, regulatory status,
compensation paid to employees or other terms of employment (“Proprietary
Information”), or deliver to any person, firm, corporation or other entity, any
document, record, notebook, computer program or similar repository of or
containing any such Proprietary Information. Executive’s obligation to maintain
and not use, disseminate, disclose or publish, or use for Executive’s benefit or
the benefit of any person, firm, corporation or other entity, any Proprietary
Information after the Date of Termination will continue so long as such
Proprietary Information is not, or has not by legitimate means become, generally
known and in the public domain (other than by means of Executive’s direct or
indirect disclosure of such Proprietary Information) and continues to be
maintained as Proprietary Information by Company. The parties hereby stipulate
and agree that as between them, the Proprietary Information identified herein is
important, material and affects the successful conduct of the businesses of
Company (and any successor or assignee of Company).

(e) Upon termination of Executive’s employment with Company for any reason,
Executive will promptly after such termination deliver to Company all
correspondence, drawings, manuals, letters, notes, notebooks, reports, programs,
plans, proposals, financial documents, or any other documents concerning
Company’s customers, business plans, marketing strategies, products or
processes.

(f) Executive may respond to a lawful and valid subpoena or other legal process
but shall give Company (if lawfully permitted to do so) the earliest possible
notice thereof, and shall, as much in advance of the return date as possible,
make available to Company and its counsel the documents and other information
sought, and shall assist such counsel in resisting or otherwise responding to
such process. Upon notification from Executive of such subpoena or other legal
process, Company shall, at its reasonable expense, retain mutually acceptable
legal counsel to represent Executive in connection with Executive’s response to
any such subpoena or other legal process. Executive may also disclose
Proprietary Information if: (i) in the reasonable written opinion of counsel for
Executive furnished to Company, such information is required to be disclosed for
Executive not to be in violation of any applicable law or regulation or
(ii) Executive is required to disclose such information in connection with the
enforcement of any rights under this Agreement or any other agreements between
Executive and Company.

 

9



--------------------------------------------------------------------------------

(g) Executive agrees not to disparage Company, any of its products or practices,
or any of its directors, officers, agents, representatives, equity holders or
Affiliates, either orally or in writing, at any time; provided that Executive
may confer in confidence with Executive’s legal representatives, make truthful
statements to any government agency in sworn testimony, or make truthful
statements as otherwise required by law. Company agrees that, upon the
termination of Executive’s employment hereunder, it shall advise its directors
and executive officers not to disparage Executive, either orally or in writing,
at any time; provided that they may confer in confidence with Company’s and
their legal representatives and make truthful statements as required by law.

(h) Prior to accepting other employment or any other service relationship during
the Restricted Period, Executive shall provide a copy of this Section 7 to any
recruiter who assists Executive in obtaining other employment or any other
service relationship and to any employer or person with which Executive
discusses potential employment or any other service relationship.

(i) In the event the terms of this Section 7 shall be determined by any court of
competent jurisdiction to be unenforceable by reason of its extending for too
great a period of time or over too great a geographical area or by reason of its
being too extensive in any other respect, it will be interpreted to extend only
over the maximum period of time for which it may be enforceable, over the
maximum geographical area as to which it may be enforceable, or to the maximum
extent in all other respects as to which it may be enforceable, all as
determined by such court in such action.

(j) As used in this Section 7, the term “Company” shall include Company, its
parent, related entities, and any of its direct or indirect subsidiaries.

8. Injunctive Relief. Executive recognizes and acknowledges that a breach of the
covenants contained in Section 7 may cause irreparable damage to Company and its
goodwill, the exact amount of which will be difficult or impossible to
ascertain, and that the remedies at law for any such breach will be inadequate.
Accordingly, Executive agrees that in the event of a breach of any of the
covenants contained in Section 7, in addition to any other remedy which may be
available at law or in equity, Company will be entitled to specific performance
and injunctive relief.

9. Section 409A.

(a) General. The parties acknowledge and agree that, to the extent applicable,
this Agreement shall be interpreted in accordance with, and incorporate the
terms and conditions required by, Section 409A. Notwithstanding any provision of
this Agreement to the contrary, in the event that Company determines that any
amounts payable hereunder will be immediately taxable to Executive under
Section 409A, Company reserves the right to (without any obligation to do so or
to indemnify Executive for failure to do so) (i) adopt such amendments to this
Agreement or adopt such other policies and procedures (including amendments,
policies and procedures with retroactive effect) that it determines to be
necessary or appropriate to preserve the intended tax treatment of the benefits
provided by this Agreement, to preserve the economic benefits of this Agreement
and to avoid less favorable accounting or tax consequences for

 

10



--------------------------------------------------------------------------------

Company and/or (ii) take such other actions it determines to be necessary or
appropriate to exempt the amounts payable hereunder from Section 409A or to
comply with the requirements of Section 409A and thereby avoid the application
of penalty taxes thereunder. Notwithstanding anything herein to the contrary, no
provision of this Agreement shall be interpreted or construed to transfer any
liability for failure to comply with the requirements of Section 409A from
Executive or any other individual to Company or any of its Affiliates, employees
or agents or as a guarantee by Company or any of its Affiliates of any
particular tax result for Executive with respect to any income recognized by
Executive in connection with this Agreement.

(b) Separation from Service under Section 409A; Section 409A Compliance.
Notwithstanding anything herein to the contrary: (i) no termination or other
similar payments and benefits hereunder shall be payable unless Executive’s
termination of employment constitutes a “separation from service” within the
meaning of Section 1.409A-1(h) of the Department of Treasury Regulations;
(ii) if Executive is deemed at the time of Executive’s separation from service
to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the
Code, to the extent delayed commencement of any portion of any termination or
other similar payments and benefits to which Executive may be entitled hereunder
(after taking into account all exclusions applicable to such payments or
benefits under Section 409A) is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code, such portion of such
payments and benefits shall not be provided to Executive prior to the earlier of
(x) the expiration of the 6-month period measured from the date of Executive’s
“separation from service” with Company (as such term is defined in the
Department of Treasury Regulations issued under Section 409A) or (y) the date of
Executive’s death; provided that upon the earlier of such dates, all payments
and benefits deferred pursuant to this Section 9(b)(ii) shall be paid in a lump
sum to Executive, and any remaining payments and benefits due hereunder shall be
provided as otherwise specified herein; (iii) the determination of whether
Executive is a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code as of the time of Executive’s separation from service shall be made by
Company in accordance with the terms of Section 409A (including, without
limitation, Section 1.409A-1(i) of the Department of Treasury Regulations and
any successor provision thereto); (iv) to the extent that any Installment
Payments under this Agreement are deemed to constitute “nonqualified deferred
compensation” within the meaning of Section 409A, for purposes of Section 409A
(including, without limitation, for purposes of Section 1.409A-2(b)(2)(iii) of
the Department of Treasury Regulations), each such payment that Executive may be
eligible to receive under this Agreement shall be treated as a separate and
distinct payment; and (v) to the extent that any reimbursements or corresponding
in-kind benefits provided to Executive under this Agreement are deemed to
constitute “deferred compensation” under Section 409A (A) such reimbursements or
benefits shall be provided reasonably promptly, but in no event later than
December 31 of the year following the year in which the expense was incurred,
and in any event in accordance with Section 1.409A-3(i)(1)(iv) of the Department
of Treasury Regulations and (B) the amount of any such payments or expense
reimbursements in one calendar year shall not affect the expenses or in-kind
benefits eligible for payment or reimbursement in any other calendar year, other
than an arrangement providing for the reimbursement of medical expenses referred
to in Section 105(b) of the Code, and Executive’s right to such payments or
reimbursement of any such expenses shall not be subject to liquidation or
exchange for any other benefit.

 

11



--------------------------------------------------------------------------------

10. Assignment and Successors. Company may assign its rights and obligations
under this Agreement to any entity, including any successor to all or
substantially all the assets of Company, by merger or otherwise, and may assign
or encumber this Agreement and its rights hereunder as security for indebtedness
of Company and its Affiliates. Executive may not assign Executive’s rights or
obligations under this Agreement to any individual or entity. This Agreement
shall be binding upon and inure to the benefit of Company, Executive and their
respective successors, assigns, personnel and legal representatives, executors,
administrators, heirs, distributees, devisees, and legatees, as applicable.

11. Governing Law. This Agreement shall be governed, construed, interpreted and
enforced in accordance with the substantive laws of the State of Texas, without
reference to the principles of conflicts of law of Texas or any other
jurisdiction, and where applicable, the laws of the United States.

12. Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

13. Notices. Any notice, request, claim, demand, document and other
communication hereunder to any party shall be effective upon receipt (or refusal
of receipt) and shall be in writing and delivered personally or sent by telex,
telecopy, or certified or registered mail, postage prepaid, to the following
address (or at any other address as any party shall have specified by notice in
writing to the other party):

(a) to Company:

Southcross Energy Partners GP, LLC

1717 Main Street, Suite 5200

Dallas, Texas 75201

Attn: Chairman

Facsimile: (214) 979-3890

with a copy to (which shall not constitute notice):

Gardere Wynne Sewell LLP

2021 McKinney Avenue, Suite 1600

Dallas, Texas 75201

Attn: Robert Sarfatis

Facsimile: (214) 999-3245

(b) to Executive, at the address set forth on the signature page of this
Agreement.

with a copy to (which shall not constitute notice):

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, Pennsylvania 19103

Attn: Robert J. Lichtenstein

Facsimile: (215) 990-6800

 

12



--------------------------------------------------------------------------------

14. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.

15. Entire Agreement. This Agreement (together with any other agreements and
instruments contemplated hereby or referred to herein) is intended by the
parties to be the final expression of their agreement with respect to the
employment of Executive by Company and may not be contradicted by evidence of
any prior or contemporaneous agreement (including, without limitation, any term
sheet or offer letter). The parties further intend that this Agreement shall
constitute the complete and exclusive statement of its terms and that no
extrinsic evidence whatsoever may be introduced in any judicial, administrative,
or other legal proceeding to vary the terms of this Agreement. This Agreement
expressly supersedes the Letter Agreement and Executive agrees and acknowledges
that the Letter Agreement is no longer in force or effect.

16. Amendments; Waivers. This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by Executive and a duly
authorized officer of Company and approved by the Board, which expressly
identifies the amended provision of this Agreement. By an instrument in writing
similarly executed and approved by the Board, Executive or a duly authorized
officer of Company may waive compliance by the other party or parties with any
provision of this Agreement that such other party was or is obligated to comply
with or perform; provided, however, that such waiver shall not operate as a
waiver of, or estoppel with respect to, any other or subsequent failure to
comply or perform. No failure to exercise and no delay in exercising any right,
remedy, or power hereunder shall preclude any other or further exercise of any
other right, remedy, or power provided herein or by law or in equity.

17. No Inconsistent Actions. The parties shall not voluntarily undertake or fail
to undertake any action or course of action inconsistent with the provisions or
essential intent of this Agreement. Furthermore, it is the intent of the parties
to act in a fair and reasonable manner with respect to the interpretation and
application of the provisions of this Agreement.

18. Construction. This Agreement shall be deemed drafted equally by both of the
parties. Its language shall be construed as a whole and according to its fair
meaning. Any presumption or principle that the language is to be construed
against any party shall not apply. The headings in this Agreement are only for
convenience and are not intended to affect construction or interpretation. Any
references to paragraphs, subparagraphs, sections or subsections are to those
parts of this Agreement, unless the context clearly indicates to the contrary.
Also, unless the context clearly indicates to the contrary, (a) the plural
includes the singular and the singular includes the plural; (b) “and” and “or”
are each used both conjunctively and disjunctively; (c) “any,” “all,” “each,” or
“every” means “any and all,” and “each and every”; (d) “includes” and
“including” are each “without limitation”; (e) “herein,” “hereof,” “hereunder”
and other similar compounds of the word “here” refer to the entire Agreement and
not to any particular paragraph, subparagraph, section or subsection; and
(f) all pronouns and any variations thereof shall be deemed to refer to the
masculine, feminine, neuter, singular or plural as the identity of the entities
or persons referred to may require.

 

13



--------------------------------------------------------------------------------

19. Arbitration. Any dispute or controversy based on, arising under or relating
to this Agreement shall be settled exclusively by final and binding arbitration,
conducted before a single neutral arbitrator in Dallas, Texas in accordance with
the Employment Arbitration Rules and Mediation Procedures of the American
Arbitration Association (the “AAA”) then in effect. Arbitration may be
compelled, and judgment may be entered on the arbitration award in any court
having jurisdiction; provided, however, that Company shall be entitled to seek a
restraining order or injunction in any court of competent jurisdiction to
prevent any continuation of any violation of the provisions of Section 7, and
Executive hereby consents that such restraining order or injunction may be
granted without requiring Company to post a bond. Only individuals who are
(a) lawyers engaged full-time in the practice of law and (b) on the AAA roster
of arbitrators shall be selected as an arbitrator. Within 20 days of the
conclusion of the arbitration hearing, the arbitrator shall prepare written
findings of fact and conclusions of law. The arbitrator shall be entitled to
award any relief available in a court of law. Each party shall bear its own
costs and attorneys’ fees in connection with an arbitration; provided that
Company shall bear the cost of the arbitrator and the AAA’s administrative fees.

20. Enforcement. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effective during the term
of this Agreement, such provision shall be fully severable; this Agreement shall
be construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

21. Withholding. Company shall be entitled to withhold from any amounts payable
under this Agreement, any federal, state, local or foreign withholding or other
taxes or charges which Company is required to withhold. Company shall be
entitled to rely on an opinion of counsel if any questions as to the amount or
requirement of withholding shall arise.

22. Absence of Conflicts; Executive Acknowledgement. Executive hereby represents
that from and after the Effective Date the performance of Executive’s duties
hereunder will not breach any other agreement to which Executive is a party.
Executive acknowledges that Executive has read and understands this Agreement,
is fully aware of its legal effect, has not acted in reliance upon any
representations or promises made by Company other than those contained in
writing herein, and has entered into this Agreement freely based on Executive’s
own judgment.

23. Survival. The expiration or termination of the Term shall not impair the
rights or obligations of any party which shall have accrued prior to such
expiration or termination.

24. Indemnification. During the Term and thereafter, the Company agrees to
indemnify and hold Executive harmless in connection with actual, potential or
threatened actions or

 

14



--------------------------------------------------------------------------------

investigations related to Executive’s services for, or employment by, the
Company and/or its Subsidiaries or Affiliates and the Partnership to the maximum
extent provided in the Company’s Second Amended and Restated Limited Liability
Company Agreement and the Partnership’s Third Amended and Restated Agreement of
Limited Partnership and to be covered by D&O insurance to the maximum extent,
and length, of coverage of any other officer or director of the Company or the
Partnership during his employment with the Company and thereafter, as in effect
as of the Date of Termination.

[Signature pages follow]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

COMPANY SOUTHCROSS ENERGY PARTNERS GP, LLC By:   /s/ Kelly J. Jameson Name:
Kelly J. Jameson Title: Senior Vice President EXECUTIVE By:   /s/ Bruce A.
Williamson Name: Bruce A. Williamson

 

Signature Page to the

Employment Agreement for Bruce A. Williamson